Order entered September 24, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00961-CV

                             THE CITY OF DALLAS, Appellant

                                                V.

                         WILLIAM CLINTON FREEMAN, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00805-C

                                            ORDER
       Before the Court is appellant’s September 20, 2018 unopposed motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than October

26, 2018. As this is an accelerated appeal, further extension requests will be disfavored.


                                                       /s/   DAVID EVANS
                                                             JUSTICE